The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, AR 72110
Dear Senator Gordon:
This is in response to your request for an opinion regarding a municipal ordinance addressing, inter alia, the duties of a Recorder/Treasurer (referred to therein as the "municipal clerk").
It is my opinion that the ordinance is a valid exercise of the city's authority to prescribe the duties of the "Municipal Clerk." See A.C.A. § 14-44-109. I find nothing in this ordinance contrary to the general laws of the state. Seegenerally Besharse v. City of Blytheville, 254 Ark. 382,493 S.W.2d 708 (1973).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh